Citation Nr: 0940022	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-39 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
August 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that granted service connection for bilateral 
hearing loss and awarded a noncompensable disability rating, 
effective November 5, 2004.

A December 2008 Board decision denied the Veteran's claim.  
The Veteran appealed that December 2008 decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, in an August 2009 Order, the 
Court vacated the Board's decision and remanded the claim to 
the Board for readjudication, in accordance with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claim and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In the context of 
determining whether assignment of an extraschedular rating is 
warranted, it is important for a VA audiologist to describe 
the effect of a hearing disability on the Veteran's 
occupational functioning and daily activities.  38 C.F.R. 
§ 3.321(b) (2009); Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Veteran underwent a VA examination in January 
2005, at which time the examiner provided audiometric 
findings in the report, but failed to comment on the 
functional effects caused by the Veteran's hearing loss.  In 
order to make an accurate assessment of the Veteran's 
entitlement to an increased rating for his disability, 
including whether he is entitled to an extraschedular rating, 
it is necessary to have a medical opinion discussing the 
effect of the bilateral hearing loss on his occupational 
functioning and daily activities based upon a thorough review 
of the record.  The Board thus finds that such an examination 
and opinion is necessary in order to fairly decide the merits 
of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
audiological examination to determine the 
severity of his bilateral hearing loss.  
The examiner must specifically discuss the 
effect of the Veteran's bilateral hearing 
loss on his occupational functioning and 
daily activities.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
In addition, please provide an opinion as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected bilateral 
hearing loss.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

